          Case 2:17-cv-00507-APG-DJA Document 75 Filed 08/18/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EDWARD S. HALLEY and FLAGSHIP                           Case No.: 2:17-cv-00507-APG-CWH
   AIRLINES, INC.,
 4                                                        Order for Stipulation of Dismissal or
        Plaintiffs                                                   Status Report
 5
   v.
 6
   WILLIAM ACOR, et al.,
 7
        Defendants
 8

 9         Although the parties recently stipulated to dismiss the plaintiffs’ claims against the

10 defendants, the parties have not addressed the defendants’ counterclaims, so those claims remain

11 pending.

12         I THEREFORE ORDER that the parties shall file either a stipulation of dismissal for the

13 counterclaims or a joint status report by August 28, 2020. Failure to respond by that date will

14 result in dismissal of the counterclaims without further notice.

15         DATED this 18th day of August, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
